Order unanimously reversed, on the law, with costs, and respondent’s cross motion granted. Memorandum: Arbitration of the instant dispute does not contravene public policy (Matter of Dutchess County Ch., Civ. Serv. Employees Assn. [Dutchess County], 54 NY2d-738), nor is the dispute outside the arbitration agreement. The parties agreed to arbitrate any “dispute concerning the meaning or application of a provision of this Agreement”. Whether the collective bargaining agreement prohibits the employer from assigning out-of-title work and, if so, whether the arbitrator or the Civil Service Commission has the responsibility for deciding if an assigned task was out of title are substantive questions for the arbitrator (cf. Matter of County of Albany v AFSCME, 88 AD2d 1053). Arbitration was, therefore, improperly stayed {Matter of Franklin Cent. School [Franklin Teachers Assn.], 51 NY2d 348; Board ofEduc. v Barni, 49 NY2d 311, 314-315; Matter ofWyandanch Union Free School Dist. v Wyandanch Teachers Assn., 48 NY2d 669). (Appeal from order of Supreme Court, Monroe County, Finnerty, J. — stay arbitration.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Moule, JJ.